Each a series of Advisors Series Trust (the “Trust”) Vivaldi Orinda Hedged Equity Fund Class A OHEAX Class I OHEIX Vivaldi Orinda Macro Opportunities Fund Class A OMOAX Class I OMOIX (Each a “Fund,” and together the “Funds”) PROSPECTUS June 28, 2015 The U.S. Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense TABLE OF CONTENTS SUMMARY SECTION 2 Vivaldi Orinda Hedged Equity Fund 2 Vivaldi Orinda Macro Opportunities Fund 9 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 18 PORTFOLIO HOLDINGS INFORMATION 29 MANAGEMENT OF THE FUND 29 INVESTMENT ADVISER 29 The Adviser’s Portfolio Manager 30 Multi-Manager Arrangement 31 The Sub-Advisers and Portfolio Managers Applicable to the Hedged Equity Fund 31 The Sub-Advisers and Portfolio Managers Applicable to the Macro Fund 33 SHAREHOLDER INFORMATION 36 DIVIDENDS AND DISTRIBUTIONS 41 TOOLS TO COMBAT FREQUENT TRANSACTIONS 42 TAX CONSEQUENCES 44 DISTRIBUTION OF FUND SHARES 45 INDEX DESCRIPTIONS 50 FINANCIAL HIGHLIGHTS 51 PRIVACY NOTICE PN-1 Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus SUMMARY SECTION Vivaldi Orinda Hedged Equity Fund (formerly, Orinda SkyView Multi-Manager Hedged Equity Fund) Investment Objective The Vivaldi Orinda Hedged Equity Fund (the “Hedged Equity Fund”) seeks to achieve long-term capital appreciation.In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and reduced volatility compared to traditional broad-based equity market indices. Fees and Expenses of the Hedged Equity Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Hedged Equity Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and in the “Distribution of Fund Shares” section on page45 of the Funds’ Prospectus and the “Additional Purchase and Redemption Information” section on page55 of the Funds’ Statement of Additional Information (“SAI”). SHAREHOLDER FEES(fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None ANNUAL FUND OPERATING EXPENSES(expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.75% 1.75% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses (includes Interest Expense and Dividends on Securities Sold Short and Shareholder Servicing Plan Fee) 1.73% 1.67% Interest Expense and Dividends on Securities Sold Short 1.13% 1.13% Shareholder Servicing Plan Fee 0.13% 0.07% Additional Other Expenses 0.47% 0.47% Acquired Fund Fees and Expenses 0.03% 0.03% Total Annual Fund Operating Expenses(1) 3.76% 3.45% Less: Fee Waiver(2) -0.15% -0.15% Total Annual Fund Operating Expenses After Fee Waiver 3.61% 3.30% Total Annual Fund Operating Expenses for the Hedged Equity Fund do not correlate to the Ratio of Operating Expenses to Average Net Assets Before Reimbursements in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include expenses attributed to acquired fund fees and expenses (“AFFE”). Orinda Asset Management, LLC (the “Adviser”) has contractually agreed to waive a portion or all of its management fees and pay Hedged Equity Fund expenses in order to ensure that Total Annual Fund Operating Expenses (excluding AFFE, taxes, interest expense, dividends on securities sold short and extraordinary expenses) do not exceed 2.45% and 2.14% of average daily net assets of the Fund’s Class A and Class I shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least June 27, 2016, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example This Example is intended to help you compare the cost of investing in the Hedged Equity Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Class I Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 2 Portfolio Turnover The Hedged Equity Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 240% of the average value of its portfolio. Principal Investment Strategies of the Fund The Hedged Equity Fund attempts to generate enhanced risk-adjusted returns. The Adviser seeks to achieve the Fund’s investment objective by delegating the management of a portion of Fund assets to a group of experienced investment managers that utilize a variety of long/short and hedged equity investment strategies and styles (the “Sub-Advisers”) and may manage a portion of the Fund’s assets directly.The Adviser maintains primary responsibility for allocating Fund assets to the Sub-Advisers and from time to time will select and determine the percentage of Fund assets to allocate to each Sub-Adviser.The Adviser retains overall supervisory responsibility for the general management and investment of the Fund’s securities portfolio.The Adviser may exercise its discretion to manage a portion of Fund assets directly in order to hedge or to modify the Fund’s exposure to a particular investment or market-related risk created by a Sub-Adviser, to invest the Fund’s assets pending allocation to a Sub-Adviser, or to establish positions in securities and strategies it deems appropriate for meeting the Fund’s investment objective.The Adviser will, from time to time, reallocate the Fund’s assets among itself and the Sub-Advisers. While the Adviser delegates a portion of the day-to-day management of the Fund’s assets to a combination of the following Sub-Advisers, the Adviser retains overall supervisory responsibility for the general management and investment of the Fund’s securities portfolio.The Adviser may also invest a portion of the Fund’s assets in securities and other instruments directly aimed at achieving the Fund’s investment objective. Under normal market conditions, the Hedged Equity Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities.The types of equity securities in which the Fund generally invests include common stocks, preferred stocks, rights, warrants, convertibles, partnership interests, other investment companies, including exchange-traded funds (“ETFs”), and American Depositary Receipts (“ADRs”) and other similar investments, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Fund may invest up to 25% of its net assets in securities purchased on foreign exchanges, which does not include ADRs, EDRs and GDRs.There is no limitation on the Fund’s ability to invest in ADRs, EDRs and GDRs and therefore the Fund’s exposure to foreign securities may be greater than 25% of the Fund’s net assets.The Fund may invest up to 10% of its net assets (out of the 25% which may be invested in foreign securities) in foreign securities of issuers located in emerging markets.The Fund may also invest up to 15% of its net assets in fixed income securities, including sovereign debt, corporate bonds, exchange-traded notes (“ETNs”) and debt issued by the U.S. Government and its agencies.Such fixed income investments may include high-yield or “junk” bonds and generally range in maturity from 2 to 10 years.The Fund may invest up to 10% of its net assets in currencies and forward currency contracts and may also invest without limit in the securities of small- and medium-sized issuers.The Fund may utilize leverage of no more than 10% of the Fund’s total assets as part of the portfolio management process.From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market.The Fund may also invest up to 20% of its net assets in derivatives including futures, options, swaps and forward foreign currency contracts.These instruments may be used to modify or hedge the Fund’s exposure to a particular investment market related risk, as well as to manage the volatility of the Fund.Derivative instruments based upon the equity securities described above are considered equity securities for the purposes of the Fund’s 80% investment restriction. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 3 Each Sub-Adviser is allocated a portion of the Hedged Equity Fund’s assets to invest. The Sub-Advisers invest in the securities described above based upon their belief that the securities have a strong appreciation potential (long investing, or actually owning a security) or potential to decline in value (short investing, or borrowing a security from a broker and selling it, with the understanding that it must later be bought back (hopefully at a lower price) and returned to the broker).Each Sub-Adviser has complete discretion to invest its portion of the Fund’s assets as it deems appropriate, based on its particular philosophy, style, strategies and views.While each Sub-Adviser is subject to the oversight of the Adviser, the Adviser does not attempt to coordinate or manage the day-to-day investments of the Sub-Advisers.In engaging Sub-Advisers to manage the Fund, the Adviser looks to select Sub-Advisers who employ complementary long/short equity investment strategies. The Hedged Equity Fund sells (or closes a position in) a security when the Adviser or a Sub-Adviser determines that a particular security has achieved its investment expectations or the reasons for maintaining that position are no longer valid, including: (1) if the Sub-Adviser’s view of the business fundamentals or management of the underlying company changes; (2) if a more attractive investment opportunity is found; (3) if general market conditions trigger a change in the Sub-Adviser’s assessment criteria; or (4) for other portfolio management reasons. The Adviser may also invest up to 100% of the Hedged Equity Fund’s total assets in cash, money-market instruments, bank obligations and other high-quality debt securities for temporary defensive purposes. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Hedged Equity Fund.The following principal risks could affect the value of your investment. Market Risk.The value of the Hedged Equity Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Fund, and you could lose money. Management Risk.The skill of the Adviser and Sub-Advisers will play a significant role in the Hedged Equity Fund’s ability to achieve its investment objective.The Fund’s ability to achieve its investment objective depends on the investment skill and ability of the Adviser and Sub-Advisersand on their ability to correctly identify economic trends. Certain Sub-Advisers have not previously managed an open-end mutual fund. Multi-Style Management Risk.Because portions of the Hedged Equity Fund’s assets are managed by different Sub-Advisers using different styles, the Fund could experience overlapping security transactions.Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities which may lead to higher transaction expenses compared to a fund using a single investment management style. Depositary Receipt Risk.The Hedged Equity Fund’s equity investments may take the form of depositary receipts.Depositary receipts may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities.Investments in depositary receipts, which include ADRs, GDRs and EDRs, are not deemed to be investments in foreign securities for purposes of the Fund’s investment strategy. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 4 Foreign and Emerging Market Securities Risk.Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments.Those risks are increased for investments in emerging markets. Currency Risk.Changes in foreign currency exchange rates will affect the value of what the Hedged Equity Fund owns and the Fund’s share price.Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars.Devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency.Currency markets generally are not as regulated as securities markets. Small and Medium Companies Risk.Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. Derivatives Risk.The Hedged Equity Fund’s use of derivatives (which may include options, futures, swaps and forward foreign currency contracts) may reduce the Fund’s returns and/or increase volatility.A risk of the Fund’s use of derivatives is that the fluctuations in their values may not correlate perfectly with the overall securities markets. ETF and Mutual Fund Risk.When the Hedged Equity Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.Inverse ETFs are subject to the risk that their performance will fall as the value of their benchmark indices rises.The Fund also will incur brokerage costs when it purchases ETFs. Fixed Income Securities Risk.Interest rate risk is the risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. High-Yield Securities Risk.Fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 5 Government-Sponsored Entities Risk.Securities issued by government-sponsored entities may not be backed by the full faith and credit of the United States. Exchange-Traded Note Risk.The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in the underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by a fund are unsecured debt of the issuer. Leverage and Short Sales Risk.Leverage is the practice of borrowing money to purchase securities.If the securities decrease in value, the Hedged Equity Fund will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss.The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions. Sector Risk.To the extent the Hedged Equity Fund invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. Portfolio Turnover Risk.A high portfolio turnover rate (100% or more) increases the Hedged Equity Fund’s transaction costs (including brokerage commissions and dealer costs), which would adversely impact the Fund’s performance.Higher portfolio turnover may result in the realization of more short-term capital gains than if the Fund had lower portfolio turnover. Performance The following information provides some indication of the risks of investing in the Hedged Equity Fund.The bar chart shows the annual return for the Fund’s Class I shares from year to year and does not reflect the sales charges applicable to Class A shares.If sales charges were included, the returns would be lower than those shown in the bar chart.The table shows how the Fund’s Class I and Class A (reflecting the sales charges) average annual returns for one year and since inception compare with those of broad measures of market performance.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by calling the Fund toll-free at 1-855-467-4632 (855-4ORINDA). Calendar Year Total Return as of December 31* – Class I * The Hedged Equity Fund’s year-to-date total return as of March31,2015 was 0.44%. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 6 During the period shown in the bar chart, the Hedged Equity Fund’s highest quarterly return was 6.65% for the quarter ended March 31, 2013, and the lowest quarterly return was -5.08% for the quarter ended June 30, 2012. Average Annual Total Returns (For the periods ended December 31, 2014) 1 Year Since Inception (3/31/2011) Class I Return Before Taxes -1.21% 2.72% Return After Taxes on Distributions -4.90% 1.51% Return After Taxes on Distributions and Sale of Fund Shares 2.39% 2.10% Class A Return Before Taxes -6.44% 1.02% S&P 500® Index (reflects no deduction for fees, expenses, or taxes) 13.69% 14.88% Russell 2000® Index (reflects no deduction for fees, expenses, or taxes) 4.89% 11.49% HFRX Equity Hedge Index (reflects no deduction for taxes) 1.42% -0.37% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.After-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”).After-tax returns are shown only for Class I; after-tax returns for Class A will vary to the extent it has different expenses.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon a redemption of Fund shares. Management of the Hedged Equity Fund Investment Adviser Portfolio Manager Managed the Fund Since: Orinda Asset Management, LLC Craig Kirkpatrick, Managing Partner, President Sub-Advisers Portfolio Managers Managed the Fund Since: Vivaldi Asset Management, LLC Michael Peck, CFA, President, Co-CIO, PM Scott Hergott, Director of Research, Co-CIO, PM Kyle Mowery, PM Brian Murphy, PM 2015 Brookmont Capital Management, LLC Robert Bugg, Principal, CIO, PM William Harris Investors, Inc. Jerome Kahn, Jr., Co-PM Charles Polsky, Senior VP, Co-PM Rick Salin, Co-PM Bill Tuebo, Co-PM Kortright Capital Partners, LP Matthew Taylor, Co-Managing Partner, PM Ty Popplewell, Co-Managing Partner, PM Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 7 Purchase and Sale of Fund Shares You may purchase, redeem or exchange Hedged Equity Fund shares on any business day by written request via mail (Vivaldi Orinda Hedged Equity Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-855-467-4632 (855-4ORINDA), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, redeem or exchange Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Class A All Accounts Any amount Class I All Accounts Any amount Tax Information The Hedged Equity Fund’s distributions are taxable and will be taxed as ordinary income or capital gains unless you invest through tax-deferred arrangements, such as a 401(k) plan or IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Hedged Equity Fund through a broker-dealer or other financial intermediary, the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 8 SUMMARY SECTION Vivaldi Orinda Macro Opportunities Fund (formerly, Orinda SkyView Macro Opportunities Fund) Investment Objective The Vivaldi OrindaMacro Opportunities Fund (the “Macro Fund”) seeks to achieve long-term capital appreciation by pursuing positive absolute returns across market cycles.In pursuing its objective, the Fund seeks to generate attractive long-term returns with low sensitivity to traditional equity and fixed-income indices. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Macro Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and in the “Distribution of Fund Shares” section on page45 of the Funds’ Prospectus and the “Additional Purchase and Redemption Information” section on page55 of the Funds’ Statement of Additional Information (“SAI”). SHAREHOLDER FEES(fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None ANNUAL FUND OPERATING EXPENSES(expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.75% 1.75% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses (includes Interest Expense and Dividends on Securities Sold Short and Shareholder Servicing Plan Fee) 1.76% 1.70% Interest Expense and Dividends on Securities Sold Short 0.58% 0.57% Shareholder Servicing Plan Fee 0.15% 0.10% Additional Other Expenses 1.03% 1.03% Acquired Fund Fees and Expenses 0.15% 0.15% Total Annual Fund Operating Expenses(1) 3.91% 3.60% Less: Fee Waiver(2) -0.63% -0.63% Total Annual Fund Operating Expenses After Fee Waiver 3.28% 2.97% Total Annual Fund Operating Expenses for the Macro Fund do not correlate to the Ratio of Operating Expenses to Average Net Assets Before Reimbursements in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include expenses attributed to acquired fund fees and expenses (“AFFE”). Orinda Asset Management, LLC (the “Adviser”) has contractually agreed to waive a portion or all of its management fees and pay Macro Fund expenses in order to ensure that Total Annual Fund Operating Expenses (excluding AFFE, taxes, interest expense, dividends on securities sold short and extraordinary expenses) do not exceed 2.55% and 2.25% of average daily net assets of the Fund’s Class A and Class I shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least June 27,2016, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 9 Example This Example is intended to help you compare the cost of investing in the Macro Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Class I Portfolio Turnover The Macro Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 360% of the average value of its portfolio. Principal Investment Strategies of the Macro Fund The Adviser seeks to achieve the Fund’s investment objective by delegating the management of a portion of Fund assets to a group of experienced investment managers that utilize a variety of investment strategies and styles (the “Sub-Advisers”) and may manage a portion of the Fund’s assets directly.The Adviser maintains primary responsibility for allocating Fund assets to the Sub-Advisers and from time to time will select and determine the percentage of Fund assets to allocate to each Sub-Adviser.The Adviser retains overall supervisory responsibility for the general management and investment of the Fund’s securities portfolio.The Adviser may exercise its discretion to manage a portion of Fund assets directly in order to hedge or to modify the Fund’s exposure to a particular investment or market-related risk created by a Sub-Adviser, to invest the Fund’s assets pending allocation to a Sub-Adviser, or to establish positions in securities and strategies it deems appropriate for meeting the Fund’s investment objective.The Adviser may, from time to time, reallocate the Fund’s assets among itself and the Sub-Advisers. While the Adviser delegates a portion of the day-to-day management of the Fund’s assets to a combination of the following Sub-Advisers, the Adviser retains overall supervisory responsibility for the general management and investment of the Fund’s securities portfolio.The Adviser may invest a portion of the Fund’s assets in securities and other instruments directly aimed at achieving the Fund’s investment objective. The Sub-Advisers implement both fundamentally and technically driven strategies. These strategies may include, without limitation, global macro, opportunistic equity and fixed income, and systematic strategies that invest in different asset classes, securities, and derivative instruments. These strategies seek to target attractive absolute returns. These strategies may exhibit different degrees of volatility, as well as variability of beta to equity, currency, and interest rate markets. The Macro Fund’s Sub-Advisers seek to have diversifying characteristics including lower correlation to market risk factors than traditional equity and fixed income strategies. Global Macro:Sub-Advisers have a broad investment mandate to invest in liquid asset classes globally, including futures and other derivative contracts with a goal of generating positive total returns over a full market cycle, with the potential to generate these returns with lower correlation to traditional equity and fixed income indices. Sub-Advisers may analyze a variety of factors, including fiscal and monetary policy, historical price data, country specific fundamental economic data, as well as social and demographic trends, and political events. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 10 Opportunistic: Sub-Advisers can invest globally, long or short, in stocks of companies of any size or market capitalization, government and corporate bonds and other fixed income securities. They may also invest in derivatives either to manage risk or to enhance return. Sub-Advisers may employ a bottom-up analysis for individual security selection, and/or a top-down approach to capital allocation amongst various asset classes, while employing risk management strategies designed to mitigate downside risk. Systematic: Sub-Advisers focus on liquid asset classes globally, including futures and other derivatives with a goal of generating positive total returns over a full market cycle. Sub-Advisers implement trading-rules based on historical data and technical analysis and will utilize computer programs and will create algorithms to identify and capture trading profits during market movements. Buy and sell decisions, trade structuring, and execution tend to be computerized and systematic, allowing for the ability to evaluate a vast number of inputs to identify investment opportunities. The Macro Fund invests in a wide range of U.S. and non-U.S. publicly traded and privately issued or negotiated securities (securities for which the price is negotiated between private parties) including, but not limited to, equity securities, fixed-income securities, currencies and derivatives.The Fund’s allocation to these various security types and various asset classes will vary over time in response to changing market opportunities. · The Fund may invest without limit in equity securities of issuers of any market capitalization.The Fund may invest up to 10% of its net assets in initial public offerings (“IPOs”). · The Fund may invest without limit in foreign securities, including up to 50% of its net assets in securities of issuers located in emerging markets. · The Fund may invest up to 80% of its net assets in fixed income securities.Such fixed income investments may include high-yield or “junk” bonds and may be of any maturity. · The Fund may also invest up to 85% of its net assets in derivatives including options, futures (including commodities futures), forward currency contracts and swaps, including credit-default swaps.These derivative instruments may be used for investment purposes or to modify or hedge the Fund’s exposure to a particular investment market related risk, as well as to manage the volatility of the Fund. · The Fund may invest up to 60% of its net assets in currencies and forward currency contracts. · The Fund may utilize leverage (by borrowing against a line of credit for investment purposes) of no more than 10% of the Fund’s total assets as part of the portfolio management process. · From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market. · The Fund may sell securities short with respect to 100% of its net assets. For either investment or hedging purposes, certain Sub-Advisers may invest substantially in a broad range of the derivatives instruments described above, particularly futures contracts. The Sub-Advisers may be highly dependent on the use of futures and other derivative instruments, and to the extent that they become unavailable, this may limit a Sub-Adviser from fully implementing its investment strategy. It is expected that the Macro Fund will have a portfolio turnover in excess of 100% on an annual basis. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 11 The Adviser and Sub-Advisers invest in the securities described above based upon their belief that the securities have a strong appreciation potential (long investing, or actually owning a security) or potential to decline in value (short investing, or borrowing a security from a broker and selling it, with the understanding that it must later be bought back and returned to the broker).When selecting individual securities for the Fund, the Sub-Advisers implement differentiated principal investment strategies including, but not limited to: i) global macro, ii) opportunistic, and iii) systematic.Additionally, these strategies may involve investment techniques, including, but not limited to: · event driven (investing in securities in special situations such as restructurings, mergers or other extraordinary corporate transactions), · risk arbitrage (attempting to arbitrage securities in special situations such as restructurings, mergers or other extraordinary corporate transactions), · market neutral (investing long in a diversified basket stocks believed to be undervalued while simultaneously investing short in a diversified basket of stocks believed to be overvalued), · convertible and diversified hedging (buying long in a convertible bond or preferred stock and selling short the corresponding common stock or call option) and · futures and options investing. Each Sub-Adviser has complete discretion to invest its portion of the Macro Fund’s assets as it deems appropriate, based on its particular philosophy, style, strategies and views.While each Sub-Adviser is subject to the oversight of the Adviser, the Adviser does not attempt to coordinate or manage the day-to-day investments of the Sub-Advisers. The Macro Fund sells (or closes a position in) a security when the Adviser or a Sub-Adviser determines that a particular security has achieved its investment expectations or the reasons for maintaining that position are no longer valid, including: (1) if the Sub-Adviser’s view of the business fundamentals or management of the underlying company changes; (2) if a more attractive investment opportunity is found; (3) if general market conditions trigger a change in the Sub-Adviser’s assessment criteria; or (4) for other portfolio management reasons. The Adviser may also invest up to 100% of the Macro Fund’s total assets in cash, money-market instruments, bank obligations and other high-quality debt securities for temporary defensive purposes. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Macro Fund.The following principal risks could affect the value of your investment. Market Risk.The value of the Macro Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Fund, and you could lose money. Management Risk.The skill of the Adviser and Sub-Advisers will play a significant role in the Macro Fund’s ability to achieve its investment objective.The Fund’s ability to achieve its investment objective depends on the investment skill and ability of the Adviser and Sub-Advisers and on their ability to correctly identify economic trends.Additionally, there can be no assurance that the Adviser will be able to allocate the Fund’s assets among the Sub-Advisers in a manner that is beneficial to the Fund.Certain Sub-Advisers have not previously managed an open-end mutual fund. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 12 Multi-Style Management Risk.Because portions of the Macro Fund’s assets are managed by different Sub-Advisers using different styles, the Fund could experience overlapping security transactions.Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities which may lead to higher transaction expenses compared to a Fund using a single investment management style.Additionally, the overall success of the Fund depends on, among other things, (i) the ability of the Adviser to develop a successful Sub-Adviser allocation strategy, (ii) the ability of the Adviser to select and monitor skilled Sub-Advisers and to allocate the assets amongst them, and (iii) the Sub-Advisers’ ability to be successful in their strategies. Depositary Receipt Risk.The Macro Fund’s equity investments may take the form of depositary receipts.Depositary receipts may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities.Fund investments in depositary receipts, which include American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), are not deemed to be investments in foreign securities for purposes of the Fund’s investment strategy. Foreign and Emerging Market Securities Risk.Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments.Those risks are increased for investments in emerging markets. Currency Risk.Changes in foreign currency exchange rates will affect the value of what the Macro Fund owns and the Fund’s share price.Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars.Devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency.Currency markets generally are not as regulated as securities markets. Small and Medium Companies Risk.Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. Derivatives Risk.The Macro Fund’s use of derivatives (which may include options, futures, swaps and forward foreign currency contracts) may reduce the Fund’s returns and/or increase volatility.A risk of the Fund’s use of derivatives is that the fluctuations in their values may not correlate perfectly with the overall securities markets. Commodity-Linked Derivatives Risk. The value of a commodity-linked derivative investment typically is based upon the price movements of a physical commodity and the value of commodity-linked derivative instruments may be affected by changes in overall market movements, volatility of the underlying benchmark, changes in interest rates, or factors affecting a particular industry or commodity.Investments in commodity-linked derivatives may be subject to greater volatility than non-derivative based investments.Commodity-linked derivatives also may be subject to credit and interest rate risks that in general affect the values of debt securities. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 13 Exchange-Traded Fund (“ETF”) and Mutual Fund Risk.When the Macro Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETFs or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.Inverse ETFs are subject to the risk that their performance will fall as the value of their benchmark indices rises.The Fund also will incur brokerage costs when it purchases ETFs.ETFs may not track their underlying indices. Fixed Income Securities Risk.Interest rate risk is the risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. Mortgage-Backed Securities Risk.In addition to the general risks associated with fixed income securities as described, the structure of certain mortgage-backed securities may make their reaction to interest rates and other factors difficult to predict, which may cause their prices to be very volatile.In particular, the recent events related to the U.S. housing market has had a severe negative impact on the value of some mortgage-backed securities and resulted in an increased risk associated with investments in these securities. High-Yield Securities Risk.Fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. Government-Sponsored Entities Risk.Securities issued by government-sponsored entities may not be backed by the full faith and credit of the United States. Exchange-Traded Note (“ETN”) Risk.The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in the underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by the Macro Fund are unsecured debt of the issuer. Leverage and Short Sales Risk.Leverage is the practice of borrowing money to purchase securities.If the securities decrease in value, the Macro Fund will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss.The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions. Growth Stock Risk.Growth style companies may lose value or move out of favor.Growth style companies also may be more sensitive to changes in current or expected earnings than the prices of other stocks. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 14 Value Stock Risk.Value style investing as a strategy may be out of favor in the market for an extended period. Value stocks can perform differently from the market as a whole and from other types of stocks. Initial Public Offering Risk.The Macro Fund may purchase securities of companies that are offered pursuant to an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund.As the Fund’s assets grow, the effect of the Fund’s investments in IPOs on the Fund’s performance probably will decline, which could reduce the Fund’s performance. Sector Risk.To the extent the Macro Fund invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. Portfolio Turnover Risk.A high portfolio turnover rate (100% or more) increases the Macro Fund’s transaction costs (including brokerage commissions and dealer costs), which would adversely impact the Fund’s performance.Higher portfolio turnover may result in the realization of more short-term capital gains than if the Fund had lower portfolio turnover. Performance The following information provides some indication of the risks of investing in the Macro Fund.The bar chart shows the annual return for the Fund’s Class I shares from year to year and does not reflect the sales charges applicable to Class A shares.If sales charges were included, the return would be lower than that shown in the bar chart.The table shows how the Fund’s Class I and Class A (reflecting the sales charges) average annual returns for one year and since inception compare with those of broad measures of market performance.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.orindafunds.com or by calling the Fund toll-free at 1-855-467-4632 (855-4ORINDA). Calendar Year Total Return as of December 31* – Class I * The Macro Fund’s year-to-date total return as of March 31, 2015 was 1.16% During the period shown in the bar chart, the Macro Fund’s highest quarterly return was 2.39% for the quarter ended March 31, 2014, and the lowest quarterly return was -4.60% for the quarter ended June 30, 2013. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 15 Average Annual Total Returns (For the periods ended December 31, 2014) 1 Year Since Inception (4/30/2012) Class I Return Before Taxes 2.71% 1.88% Return After Taxes on Distributions 2.44% 1.76% Return After Taxes on Distributions and Sale of Fund Shares 1.76% 1.44% Class A Return Before Taxes -2.72% -0.36% BofA ML 3-Month Treasury Bill Index (reflects no deduction for fees, expenses, or taxes) 0.03% 0.08% HFRX Macro/CTA Index (reflects no deduction for taxes) 5.24% 1.19% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.After-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”).After-tax returns are shown only for Class I; after-tax returns for Class A will vary to the extent it has different expenses. Management of the Macro Fund Investment Adviser Portfolio Manager Managed the Fund Since: Orinda Asset Management, LLC Craig Kirkpatrick, Managing Partner, President Sub-Advisers Portfolio Managers Managed the Fund Since: Vivaldi Asset Management, LLC Michael Peck, CFA, President, Co-CIO, PM Scott Hergott, Director of Research, Co-CIO, PM Jeff O’Brien, PM Kevin Mowery, PM Brian Murphy, PM 2015 Crescat Portfolio Management, LLC Kevin Smith, CIO Rothschild Investment Corporation Bart Bonga, Executive VP, PM Robert Piton, Senior PM Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 16 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Macro Fund shares on any business day by written request via mail (Vivaldi Orinda Macro Opportunities Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-855-467-4632 (855-4ORINDA), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Class A All Accounts Any amount Class I All Accounts Any amount Tax Information The Macro Fund’s distributions are taxable and will be taxed as ordinary income or capital gains unless you invest through tax-deferred arrangements that do not use borrowed funds, such as a 401(k) plan or IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Macro Fund through a broker-dealer or other financial intermediary, the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 17 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Principal Investment Strategies – Applicable to Both Funds The Adviser believes that for many investors alternative investment strategies can provide the potential for producing enhanced risk-adjusted returns and diversification benefits when incorporated as part of a long term investment program.Two key factors highlight why alternative investment strategies can be an attractive addition to an investment portfolio: (1) the potential for reduced sensitivity to traditional asset classes, and (2) a flexible investment mandate whereby the manager has the latitude to invest in a broad array of investment types or sectors with the goal to generate positive absolute returns rather than outperform a benchmark or peer group.However, because of their extremely high minimum investment requirements and limited liquidity, many alternative strategies have not been easily accessible to most individual investors. Principal Investment Strategies – Applicable to the Hedged Equity Fund Under normal market conditions, the Hedged Equity Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities.The types of equity securities in which the Fund generally invests include common stocks, preferred stocks, rights, warrants, convertibles, partnership interests, other investment companies, including ETFs, and ADRs and other similar investments, including EDRs and GDRs.The Fund may also invest up to 25% of its net assets in securities purchased on foreign exchanges, which does not include ADRs, EDRs and GDRs.There is no limitation on the Fund’s ability to invest in ADRs, EDRs and GDRs and therefore the Fund’s exposure to foreign securities may be greater than 25% of the Fund’s net assets.The Fund may invest up to 10% of its net assets (out of the 25% which may be invested in foreign securities) in foreign securities of issuers located in emerging markets.The Fund may also invest up to 15% of its net assets in fixed income securities, including sovereign debt, corporate bonds, ETNs and debt issued by the U.S. Government and its agencies.Such fixed income investments may include high-yield or “junk” bonds and generally range in maturity from 2 to 10 years.The Fund may invest its net assets in currencies and forward currency contracts, and may also invest without limit in the securities of small- and medium-sized issuers.The Fund may utilize leverage as part of the portfolio management process.From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market.The Fund may also invest up to 20% of its net assets in derivatives including futures, options, swaps and forward foreign currency contracts.These instruments may be used to modify or hedge the Fund’s exposure to a particular investment or market related risk, as well as to manage the volatility of the Fund.Derivative instruments based upon the equity securities described above are considered equity securities for the purposes of the Fund’s 80% investment restriction. The Adviser looks to identify skilled hedged equity managers to serve as Sub-Advisers to the Hedged Equity Fund.In identifying potential Sub-Advisers, the Adviser looks for managers who, over an entire market cycle, have the potential to deliver enhanced risk-adjusted returns relative to traditional broad-based equity markets.Experienced long/short equity managers employ techniques to attempt to both mitigate losses in challenging market conditions — thus reducing the impact of “negative compounding,” as well as to let their stock-picking skills come to the fore in more normal market circumstances, allowing for the potential for attractive long-term risk-adjusted returns.These managers have the flexibility to add value from their research on long and short securities positions, as well as the management of their portfolio’s net market exposure. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 18 There are important diversification benefits that can result from investing through a select group of skilled hedged equity managers whose specific strategies, when combined, provide the opportunity for enhanced risk-adjusted returns, lower volatility and lower sensitivity to financial market indices.Lowering a portfolios’ overall volatility has the potential to generate returns over time, by a) allowing the power of compounding to work more effectively, and b) mitigating the behavioral challenges facing investors who too often abandon their long-term investment objectives and strategies in volatile markets.The Hedged Equity Fund attempts to generate enhanced risk-adjusted returns by allocating its assets among a carefully chosen group of experienced Sub-Advisers who employ various complementary long/short equity investment strategies. Hedged Equity Fund Strategy – Long/Short Investing Long/short equity managers generally hold a long equity portfolio as well as a portfolio of short equity holdings.In employing these strategies, the manager, by holding short positions, seeks to both hedge against market declines as well as have the opportunity to profit from a decline in the prices of his short equity holdings.However, managers may use different approaches in employing this strategy.These approaches are differentiated most notably by the types of stocks in which the managers focus their investment efforts.While some managers are generalists, a large number of managers typically specialize by style (value vs. growth), sector (technology, energy, healthcare, financial services, etc.), capitalization (small vs. large) and/or geography. Long/short managers generally carry a net long bias — that is, the value of the long portfolio exceeds that of the short portfolio.As a result, they will have directional exposure to equity markets.But importantly, managers can vary the amount of this net exposure as market conditions and opportunities change.By varying net exposure over time as the opportunity set and market conditions evolve, long/short managers have the flexibility to act as tactical allocators, changing the long/short ratio as they prudently judge.The Adviser believes that a carefully constructed portfolio of complementary long/short equity managers can provide diversification benefits and potentially lower drawdowns relative to general equity market indices. Portfolio Management – Hedged Equity Fund The Adviser incorporates a wide range of qualitative and quantitative factors when evaluating potential Sub-Advisers and allocating a portion of the Hedged Equity Fund’s portfolio to each.These factors include, but are not limited to: experience and ability in managing an equity long/short portfolio; satisfactory risk-adjusted performance and flexibility to adapt to evolving market conditions; a well-defined and disciplined investment philosophy, successfully implemented over time; attractive portfolio characteristics and ability to manage additional assets in the strategy; consistency of investment approach and risk management skills; correlation and volatility of results as compared with other Sub-Advisers; and business acumen, team, focus, and depth of the organization.The Adviser does not manage or approve the day-to-day investment decisions of any Sub-Adviser or evaluate the merits of any individual investment decisions of a Sub-Adviser but actively monitors the Sub-Adviser’s overall investment performance and portfolio composition. The Sub-Advisers invest in the securities described above based upon their belief that the securities have a strong appreciation potential (long investing) or potential to decline in value (short investing).Each Sub-Adviser has complete discretion to invest its portion of the Fund’s assets as it deems appropriate, based on its particular philosophy, style, strategies and views.While each Sub-Adviser is subject to the oversight of the Adviser, the Adviser does not attempt to coordinate or manage the day-to-day investments of the Sub-Advisers.In engaging Sub-Advisers to manage the Fund, the Adviser looks to select Sub-Advisers who employ complementary long/short equity investment strategies. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 19 The Hedged Equity Fund sells (or closes a position in) a security when the Adviser or Sub-Adviser determines that a particular security has achieved its investment expectations or the reasons for maintaining that position are no longer valid, including: (1) if the Sub-Adviser’s view of the business fundamentals or management of the underlying company changes; (2) if a more attractive investment opportunity is found; (3) if general market conditions trigger a change in the Sub-Adviser’s assessment criteria; or (4) for other portfolio management reasons. Sub-Advisers – Hedged Equity Fund The Adviser seeks to achieve the Hedged Equity Fund’s investment objective by allocating its assets amongst a carefully chosen group of Sub-Advisers that may use a combination of the following investment strategies: ● Hedged Equity Strategies involve investment in securities considered to be undervalued or offer high growth opportunities while also attempting to minimize overall market risk or take advantage of an anticipated decline in the price of an overvalued company or sector by using short sales or options on common stocks or indexes.Sub-Advisers may also use derivatives, including options, financial futures and options on futures.Long and short positions may not be invested in equal dollars and, as such, may not entirely neutralize general market risks. ● Non-Directional Long/Short Equity Strategies attempt to minimize exposure to general equity market risk by primarily investing in common stocks that are undervalued and short-selling those stocks that are considered to be overvalued.These strategies may attempt to realize a profit from valuation discrepancies in the relationship between two different securities, or baskets of securities.Sub-Advisers incorporating these strategies tend to maintain approximately equal beta exposure in long and short positions in order to offset the effects of general stock market movements. The Hedged Equity Fund’s Sub-Advisers may also use the following techniques in conjunction with the strategies described above: ● Short-Term Trading.Involves purchasing and selling common stocks and stock options with short time intervals between buying and selling, to take advantage of specific price movements and overall trends. ● Event Driven. Involves attempting to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations.The Sub-Adviser may take a long position in the company being acquired and a short position in the acquiring company or the reverse. ● Short Selling. Involves identifying and selling short, or using derivatives, to create synthetic short positions in common stocks that the Sub-Advisers determine are overvalued, frequently in companies with accounting or management difficulties, or that face a severe down-turn in their business, resulting in questions as to their viability as going concerns. ● Convertible and Diversified Hedging.Involves buying long positions in convertible bonds or preferred stocks and selling short the corresponding common stock or call option.Includes option hedging, option spreading, commodity option hedging, international risk arbitrage, and interest rate spreading. ● Risk Arbitrage.Involves arbitrage in securities that are the subject of tender offers, exchange offers or mergers, liquidations, reorganizations, bankruptcies and other extraordinary corporate transactions.This technique may also include the purchase of creditors’ claims against companies in bankruptcy or financial distress at less than face value.The success or failure of this strategy depends on whether the Sub-Adviser accurately predicts the outcome of a proposed merger, tender offer, financial restructuring or other extraordinary transaction. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 20 ● Low Beta.Involves investing in a diversified basket of stocks that the Sub-Adviser selects as undervalued and selling short a diversified basket of stocks which the Sub-Adviser determines are overvalued, such that the beta of the long side is roughly equivalent to the beta of the short side. Principal Investment Strategies – Macro Fund The Macro Fund invests in a wide range of U.S. and non-U.S. publicly traded and privately issued or negotiated securities (securities for which the price is negotiated between private parties) including, but not limited to, equity securities, fixed-income securities, currencies and derivatives.The Macro Fund’s allocation to these various security types and various asset classes will vary over time in response to changing market opportunities. ● The Fund may invest without limit in equity securities of issuers of any market capitalization, including common stocks, preferred stocks, rights, warrants, convertibles, partnership interests, shares of other investment companies, including ETFs, and ADRs and other similar investments, including EDRs and GDRs.The Fund may invest up to 10% of its net assets in IPOs.The Fund may invest without limit in foreign securities, including up to 50% of its net assets in securities of issuers located in emerging markets. ● The Fund may invest up to 80% of its net assets in fixed income securities, including sovereign debt, corporate bonds, exchange-traded notes (“ETNs”), debt issued by the U.S. Government and its agencies and mortgage-backed securities.Such fixed income investments may include high-yield or “junk” bonds and may be of any maturity. ● The Fund may also invest up to 85% of its net assets in derivatives including options, futures (including commodities futures), forward currency contracts and swaps, including credit-default swaps.These derivative instruments may be used for investment purposes or to modify or hedge the Fund’s exposure to a particular investment market related risk, as well as to manage the volatility of the Fund. ● The Fund may invest up to 60% of its net assets in currencies and forward currency contracts. ● The Fund may utilize leverage (by borrowing against a line of credit for investment purposes) of no more than 10% of the Fund’s total assets as part of the portfolio management process. ● From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market. ● The Fund may sell securities short with respect to 100% of its net assets. For either investment or hedging purposes, certain Sub-Advisers may invest substantially in a broad range of the derivatives instruments described above, particularly futures contracts. The Sub-Advisers may be highly dependent on the use of futures and other derivative instruments, and to the extent that they become unavailable, this may limit a Sub-Adviser from fully implementing its investment strategy. It is expected that the Macro Fund will have a portfolio turnover in excess of 100% on an annual basis. Portfolio Management – Macro Fund The Adviser looks to identify skilled investment advisory firms to serve as Sub-Advisers to the Macro Fund.The Adviser selects Sub-Advisers who satisfy a stringent selection process which may include, but is not limited to: ability to produce attractive long-term, risk-adjusted investment results; ability to manage risks; ability to perform well in markets where investment conditions are difficult; and operational competence.The Adviser also considers additional criteria including, but not limited to: relevant investment management experience; the degree to which a specific Sub-Adviser’s investment style complements and balances the Fund’s portfolio with respect to the strategies employed by other Sub-Advisers; the quality of the Sub-Adviser’s organization; and the ability of a Sub-Adviser to consistently and effectively apply its investment approach. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 21 The Adviser allocates to each Sub-Adviser a portion of the Macro Fund’s assets to invest.The Sub-Advisers invest in the securities described above based upon their respective investment strategies.Each Sub-Adviser has complete discretion to invest its portion of the Fund’s assets as it deems appropriate, based on its particular philosophy, style, strategies and views.While each Sub-Adviser is subject to the oversight of the Adviser, the Adviser does not attempt to coordinate or manage the day-to-day investments of the Sub-Advisers. The Macro Fund sells (or closes a position in) a security when the Adviser or Sub-Adviser determines that a particular security has achieved its investment expectations or the reasons for maintaining that position are no longer valid, including: (1) if the Sub-Adviser’s view of the business fundamentals or management of the underlying company changes; (2) if a more attractive investment opportunity is found; (3) if general market conditions trigger a change in the Sub-Adviser’s assessment criteria; or (4) for other portfolio management reasons. Sub-Advisers – Macro Fund Each Sub-Adviser is allocated a portion of the Macro Fund’s assets to invest, on an ongoing basis. When selecting individual securities for the Fund, the Sub-Advisers implement differentiated principal investment strategies including, but not limited to, the following: Global Macro:Sub-Advisers have a broad investment mandate to invest in liquid asset classes globally, including futures and other derivative contracts with a goal of generating positive total returns over a full market cycle, with the potential to generate these returns with lower correlation to traditional equity and fixed income indices. Sub-Advisers may analyze a variety of factors, including fiscal and monetary policy, historical price data, country specific fundamental economic data, as well as social and demographic trends, and political events. Opportunistic: Sub-Advisers can invest globally, long or short, in stocks of companies of any size or market capitalization, government and corporate bonds and other fixed income securities. They may also invest in derivatives either to manage risk or to enhance return. Sub-Advisers may employ a bottom-up analysis for individual security selection, and/or a top-down approach to capital allocation amongst various asset classes, while employing risk management strategies designed to mitigate downside risk. Systematic: Sub-Advisers focus on liquid asset classes globally, including futures and other derivatives with a goal of generating positive total returns over a full market cycle. Sub-Advisers implement trading-rules based on historical data and technical analysis and will utilize computer programs and will create algorithms to identify and capture trading profits during market movements. Buy and sell decisions, trade structuring, and execution tend to be computerized and systematic, allowing for the ability to evaluate a vast number of inputs to identify investment opportunities. Additionally, these strategies may involve investment techniques, including, but not limited to: ● Fundamental Analysis.Sub-Advisers using fundamental analysis seek to obtain their return objectives as a result of more current information or more insightful analysis of the current financial position and anticipated future performance of individual companies.Fundamental analysis may include both growth and value orientations. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 22 o Growth Orientation.Growth-oriented Sub-Advisers emphasize investment in companies that demonstrate or hold out the promise of earnings growth superior to market expectations. o Value Orientation.Value-oriented Sub-Advisers emphasize investment in companies that appear inexpensive based on financial ratios, such as price to earnings, price to book value, or other financial analysis, that establishes a value not yet recognized by the market at large. ● Technical Analysis.Sub-Advisers using technical analysis seek to discern and evaluate patters of price change in individual equities, market segments, or markets in general.The recurrence of certain patterns, or changes in those patterns, may suggest a course of action for a Sub-Adviser. ● Quantitative Analysis.Quantitative investment techniques include various statistical and mathematical methods for estimating the expected return of a security and for measuring the risk characteristics of a portfolio. ● Event Driven. Involves attempting to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations.The Sub-Adviser may take a long position in the company being acquired and a short position in the acquiring company or the reverse. ● Risk Arbitrage.Involves arbitrage in securities that are the subject of tender offers, exchange offers or mergers, liquidations, reorganizations, bankruptcies and other extraordinary corporate transactions.This technique may also include the purchase of creditors’ claims against companies in bankruptcy or financial distress at less than face value.The success or failure of this strategy depends on whether the Sub-Adviser accurately predicts the outcome of a proposed merger, tender offer, financial restructuring or other extraordinary transaction. ● Market Neutral.Involves investing in a diversified basket of stocks that the Sub-Adviser selects as undervalued and selling short a diversified basket of stocks that the Sub-Adviser believes are overvalued.The two baskets are chosen to maximize return and minimize expected risk.This strategy tends to have a low correlation with movements in the equity and fixed income markets. ● Convertible and Diversified Hedging.Involves buying long positions in convertible bonds or preferred stocks and selling short the corresponding common stock or call option.Includes option hedging, option spreading, commodity option hedging, international risk arbitrage, and interest rate spreading. ● Futures and Options Investing.Investing in a diversified portfolio of financial, currency and commodity options and futures (but only if and to the extent the Fund, the Adviser and the Sub-Adviser meet the requirements of the Commodity Exchange Act and the rules and regulations of the Commodity Futures Trading Commission). Although the Sub-Advisers may engage from time-to-time in all of the activities described above, there is no one ideal mix of these investment strategies; rather, the Adviser seeks to allocate the Macro Fund’s resources among the various strategies in response to changing market opportunities.In addition to the strategies and techniques described above, the Sub-Advisers may also take advantage of opportunities presented by the development of new investment techniques to the extent they are consistent with the Fund’s investment objective. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 23 Temporary Defensive Strategy – Applicable to Both Funds When adverse market, economic, political or other conditions dictate a more defensive investment strategy, the Funds may, on a temporary basis, hold cash or invest a portion or all of its assets in money-market instruments including obligations of the U.S. government, its agencies or instrumentalities, obligations of foreign sovereignties, other high-quality debt securities, including prime commercial paper, repurchase agreements and bank obligations, such as bankers’ acceptances and certificates of deposit.Under normal market conditions, the potential for capital appreciation on these securities will tend to be lower than the potential for capital appreciation on other securities that may be owned by the Funds.In taking such a defensive position, the Funds would temporarily not be pursuing its principal investment strategies and may not achieve its investment objective. Principal Investment Risks – Applicable to Both Funds Market Risk.The Funds are designed for long-term investors who can accept the risks of investing in a portfolio with significant equity holdings.Equity holdings tend to be more volatile than other investment choices such as bonds and money market instruments.The value of each Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by a Fund, and you could lose money. Management Risk.The skill of the Adviser and Sub-Advisers will play a significant role in each Fund’s ability to achieve its investment objective.A Fund’s ability to achieve its investment objectives depends on the investment skill and ability of the Adviser and Sub-Advisers and on their ability to correctly identify economic trends.In addition, a Fund’s ability to achieve its investment objective depends on the Sub-Advisers’ ability to select stocks and other investments, particularly in volatile stock markets.The Sub-Advisers could be incorrect in their analysis of industries, companies’ projected dividends and growth rates and the relative attractiveness of value and growth stocks and other matters.Certain Sub-Advisers have not previously managed an open-end mutual fund. Multi-Style Management Risk. Because portions of a Fund’s assets are managed by different Sub-Advisers using different styles, a Fund could experience overlapping security transactions.Certain Sub-Advisers may be purchasing securities at the same time that other Sub-Advisers may be selling those same securities which may lead to higher transaction expenses compared to a fund using a single investment management style. Depositary Receipt Risk.Depositary receipts may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities.ADRs, which are U.S. dollar-denominated receipts representing shares of foreign-based corporations, are issued by U.S. banks or trust companies, and entitle the holder to all dividends and capital gains that are paid out on the underlying foreign shares.GDRs, which are similar to ADRs, are shares of foreign-based corporations generally issued by international banks in one or more markets around the world.In addition, EDRs, similar to GDRs, are shares of foreign-based corporations generally issued by European banks that trade on exchanges outside of the bank’s home country.Investment in ADRs, GDRs and EDRs may be less liquid than the underlying shares in their primary trading market and GDRs, many of which are issued by companies in emerging markets, may be more volatile.Fund investments in ADRs, GDRs, and EDRs are not deemed to be investments in foreign securities for purposes of a Fund’s investment strategy. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 24 Foreign and Emerging Market Securities Risk.Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments.Those risks are increased for investments in emerging markets. Foreign securities include dollar-denominated foreign securities and securities purchased directly on foreign exchanges. Foreign securities may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies. In addition, amounts realized on sales of foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.The Funds will generally not be eligible to pass through to shareholders any U.S. federal income tax credits or deductions with respect to foreign taxes paid unless it meets certain requirements regarding the percentage of its total assets invested in foreign securities.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can and often do perform differently from U.S. markets. Currency Risk.If a Fund invests directly in foreign (non-U.S.) currencies or in securities that trade in, and receive revenues in, foreign (non-U.S.) currencies, or in derivatives that provide exposure to foreign (non-U.S.) currencies, it will be subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged.Currency rates may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates, intervention (or the failure to intervene) by U.S. or foreign governments, central banks or supranational entities such as the International Monetary Fund, or by the imposition of currency controls or other political developments in the United States or abroad. Small and Medium Companies Risk.Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Small and medium capitalization companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Derivatives Risk.Derivatives are financial contracts whose value depends on, or are derived from, the value of an underlying asset, reference rate or index.The Funds typically uses derivatives as a substitute for taking a position in the underlying asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate or currency risk.The various derivative instruments that the Funds may use are options, futures, swaps and forward foreign currency contracts, among others.The Funds may also use derivatives for leverage, in which case their use would involve leveraging risk.A Fund’s use of derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments.Derivatives are subject to a number of risks, such as liquidity risk, interest rate risk, market risk, credit risk and management risk.They also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index.A fund investing in a derivative instrument could lose more than the principal amount invested.Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Funds will engage in these transactions to reduce exposure to other risks when that would be beneficial. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 25 ETF and Mutual Fund Risk.ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.When a Fund invests in an ETF, it will bear additional expenses based on its pro rata share of the ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying securities it holds.Many ETFs seek to replicate a specific benchmark index.However, an ETF may not fully replicate the performance of its benchmark index for many reasons, including because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held.Inverse ETFs are subject to the risk that their performance will fall as the value of their benchmark indices rises.Lack of liquidity in an ETF could result in an ETF being more volatile than the underlying portfolio of securities it holds.In addition, because of ETF expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF.A Fund will also incur brokerage costs when it purchases ETFs. If a Fund invests in shares of another mutual fund, shareholders will indirectly bear fees and expenses charged by the underlying mutual funds in which a Fund invests in addition to a Fund’s direct fees and expenses.Furthermore, investments in other mutual funds could affect the timing, amount and character of distributions to shareholders and therefore may increase the amount of taxes payable by investors in a Fund. Fixed Income Securities Risk.Bond prices generally rise when interest rates decline and decline when interest rates rise.The longer the duration of a bond, the more a change in interest rates affects the bond’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. High-Yield Securities Risk.Fixed income securities receiving below investment grade ratings (i.e., “junk bonds”) may have speculative characteristics, and, compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in economic conditions or other circumstances.High-yield, high risk, and lower-rated securities are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default, decreased liquidity, and fluctuations in value due to public perception of the issuer of such securities.These bonds are almost always uncollateralized and subordinate to other debt that an issuer may have outstanding.In addition, both individual high-yield securities and the entire high-yield bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, or, a higher profile default. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 26 Government Sponsored Entities Risk.Securities issued or guaranteed by government-sponsored entities may not be guaranteed or insured by the United States Government, and may only be supported by the credit of the issuing agency. Exchange-Traded Note Risk.ETNs are subject to the credit risk of the issuer.The value of an ETN will vary and will be influenced by its time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying securities, currency and commodities markets as well as changes in the applicable interest rates, changes in the issuer’s credit rating, and economic, legal, political, or geographic events that affect the referenced index.There may be restrictions on a Fund’s right to redeem its investment in an ETN, which is meant to be held until maturity.Each Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. Leverage and Short Sales Risk.Subject to certain limitations, the Funds may use leverage in connection with its investment activities and may effect short sales of securities.These investment practices involve special risks.Leverage is the practice of borrowing money to purchase securities.If the securities decrease in value, the Funds will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by a Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, a Fund will realize a loss.The risk on a short sale is unlimited because a Fund must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions. With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.A Fund would also incur increased transaction costs associated with selling securities short.In addition, if a Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with a Fund’s broker (not including the proceeds from the short sales).A Fund may be required to add to the segregated account as the market price of a shorted security increases.As a result of maintaining and adding to its segregated account, a Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes.In lieu of maintaining cash or high-grade securities in a segregated account to cover the Fund’s short sale obligations, the Fund may earmark cash or high-grade securities on the Fund’s records or hold offsetting positions. Sector Risk.To the extent the Funds invest a significant portion of their assets in the securities of companies in the same sector of the market, the Funds are more susceptible to economic, political, regulatory and other occurrences influencing those sectors. Portfolio Turnover Risk.The Funds may sell securities without regard to the length of time they have been held to take advantage of new investment opportunities, when the Sub-Adviser feels either the securities no longer meet its investment criteria or the potential for capital appreciation has lessened, or for other reasons.Each Fund’s portfolio turnover rate may vary from year to year.A high portfolio turnover rate (100% or more) increases a Fund’s transaction costs (including brokerage commissions and dealer costs), which would adversely impact a Fund’s performance.Higher portfolio turnover may result in the realization of more short-term capital gains than if a Fund had lower portfolio turnover.The turnover rate will not be a limiting factor, however, if the Sub-Adviser considers portfolio changes appropriate. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 27 Principal Investment Risks – Applicable to the Macro Fund Commodity-Linked Derivatives Risk.The value of a commodity-linked derivative investment typically is based upon the price movements of a physical commodity (such as heating oil, precious metals, livestock, or agricultural products), a commodity futures contract or commodity index, or some other readily measurable economic variable.Commodity-linked derivatives provide exposure, which may include long and/or short exposure, to the investment returns of physical commodities that trade in the commodities markets without investing directly in physical commodities.The value of commodity-linked derivative instruments may be affected by changes in overall market movements, volatility of the underlying benchmark, changes in interest rates, or factors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs and international economic, political and regulatory developments.The value of commodity-linked derivatives will rise or fall in response to changes in the underlying commodity or related index.Investments in commodity-linked derivatives may be subject to greater volatility than non-derivative based investments.A highly liquid secondary market may not exist for certain commodity-linked derivatives, and there can be no assurance that one will develop.Commodity-linked derivatives also may be subject to credit and interest rate risks that in general affect the values of debt securities.Therefore, at maturity, the Macro Fund may receive more or less principal than it originally invested.The Fund might receive interest payments that are more or less than the stated coupon interest payments. Mortgage-Backed Securities Risk. In addition to the general risks associated with fixed income securities as described, the structure of certain mortgage-backed securities may make their reaction to interest rates and other factors difficult to predict, which may cause their prices to be very volatile.In particular, the recent events related to the U.S. housing market has had a severe negative impact on the value of some mortgage-backed securities and resulted in an increased risk associated with investments in these securities. Growth Stock Risk.Different types of stocks tend to shift into and out of favor with stock market investors depending on market and economic conditions.Growth stocks can perform differently from the market as a whole and from the other types of stocks, and may be more volatile than other stocks because they are generally more sensitive to investor perceptions of the issuing company’s earnings growth potential.Also, since growth companies usually invest a high portion of earnings in their business, growth stocks may lack the dividends of value stocks that can cushion stock prices in a falling market.The Macro Fund’s performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style. Value Stock Risk.Different types of stocks tend to shift into and out of favor with stock market investors depending on market and economic conditions.Value stocks can perform differently from the market as a whole and from other types of stocks.Value stocks may be purchased based upon the belief that a given security may be out of favor.Value investing seeks to identify stocks that have depressed valuations, based upon a number of factors which are thought to be temporary in nature, and to sell them at a profit when their prices rise in response to resolution of the issues which caused the valuation of the stock to be depressed.While certain value stocks may increase in value more quickly during periods of anticipated economic upturn, they may also lose value more quickly in periods of anticipated economic downturn.Furthermore, there is the risk that the factors which caused the depressed valuations are longer term or even permanent in nature, and that there will not be any rise in valuation.Finally, there is the increased risk in such situations that such companies may not have sufficient resources to continue as ongoing businesses, which would result in the stock of such companies potentially becoming worthless. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 28 Initial Public Offering Risk.The Macro Fund may purchase securities of companies that are offered pursuant to an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, and the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Macro Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund.As the Fund’s assets grow, the effect of the Fund’s investments in IPOs on the Fund’s performance probably will decline, which could reduce the Fund’s performance. Non-Principal Investment Risks – Applicable to the Hedged Equity Fund Growth Stock Risk.Different types of stocks tend to shift into and out of favor with stock market investors depending on market and economic conditions.Growth stocks can perform differently from the market as a whole and from the other types of stocks, and may be more volatile than other stocks because they are generally more sensitive to investor perceptions of the issuing company’s earnings growth potential.Also, since growth companies usually invest a high portion of earnings in their business, growth stocks may lack the dividends of value stocks that can cushion stock prices in a falling market.The Hedged Equity Fund’s performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style. Value Stock Risk.Different types of stocks tend to shift into and out of favor with stock market investors depending on market and economic conditions.Value stocks can perform differently from the market as a whole and from other types of stocks.Value stocks may be purchased based upon the belief that a given security may be out of favor.Value investing seeks to identify stocks that have depressed valuations, based upon a number of factors which are thought to be temporary in nature, and to sell them at a profit when their prices rise in response to resolution of the issues which caused the valuation of the stock to be depressed.While certain value stocks may increase in value more quickly during periods of anticipated economic upturn, they may also lose value more quickly in periods of anticipated economic downturn. Furthermore, there is the risk that the factors which caused the depressed valuations are longer term or even permanent in nature, and that there will not be any rise in valuation. Finally, there is the increased risk in such situations that such companies may not have sufficient resources to continue as ongoing businesses, which would result in the stock of such companies potentially becoming worthless. PORTFOLIO HOLDINGS INFORMATION A description of the Funds’ policies and procedures, with respect to the disclosure of the Funds’ portfolio securities, is available in the Funds’ SAI.Currently, disclosure of the Funds’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annual reports are available by contacting the Vivaldi Orinda Hedged Equity Fund or the Vivaldi Orinda Macro Opportunities Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-855-467-4632 (855-4ORINDA) and on the SEC’s website at www.sec.gov.A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the SAI. MANAGEMENT OF THE FUND Investment Adviser Orinda Asset Management, LLC is the Funds’ investment adviser and is located at 4 Orinda Way, Suite150-A, Orinda, California 94563.The Adviser is an SEC-registered investment advisory firm formed in 2010.The Adviser provides investment management services to the Funds.The firm was founded by a group of investment professionals that bring complementary skills, including experience in the identification and selection of skilled alternative investment managers.As the investment adviser to the Funds, Orinda Asset Management, LLC seeks to identify suitable liquid alternative investment strategies and to partner with investment teams to implement these strategies. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 29 The Adviser has overall supervisory responsibility for the general management and investment of the Funds’ securities portfolio, and subject to review and approval by the Board, (i)sets the Funds’ overall investment strategies and (ii)evaluates, selects and recommends the Sub-Advisers.In addition, the Adviser, when appropriate, allocates and reallocates the Funds’ assets among the Sub-Advisers, monitors and evaluates the performance of the Sub-Advisers, including their compliance with the investment objectives, policies and restrictions of the Funds, and implements procedures to ensure that the Sub-Advisers comply with the Funds’ investment objectives, policies and restrictions.In overseeing the Sub-Advisers and evaluating their performance, the Adviser may (under the oversight of the Board) in certain circumstances directly terminatecertain of theSub-Advisers.The Adviser has ultimate responsibility (subject to oversight by the Board) to oversee the Sub-Advisers and recommends their hiring, termination and replacement. The Adviser also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed to fulfill its obligations under its advisory agreement.For its services, each Fund pays the Adviser a monthly management fee that is calculated at the annual rate of 1.75%of the Fund’s average daily net assets.The management fees paid to the Adviser by the Funds are used, in part, to pay the fees of the Sub-Advisers.For the fiscal year ended February 28, 2015, the Adviser received net management fees of 1.82% of the Hedged Equity Fund’s average daily net assets and 1.25% of the Macro Fund’s average daily net assets, after taking into account the Expense Caps. A discussion regarding the basis of the Board’s approval of the Investment Advisory Agreement (Orinda Asset Management, LLC) and Sub-Advisory Agreements (Vivaldi Asset Management, LLC, Brookmont Capital Management, LLC and William Harris Investors, Inc.) for the Hedged Equity is available in the Funds’ annual report to shareholders for the fiscal year ended February 28, 2015.A discussion regarding the basis of the Board’s approval of the Investment Advisory Agreement (Orinda Asset Management, LLC) and Sub-Advisory Agreements (Crescat Portfolio Management, LLC, Vivaldi Asset Management, LLC and Rothschild Investment Corporation) for the Macro Fund is available in the Funds’ annual report to shareholders for the fiscal year ended February 28, 2015.A discussion regarding the basis of the Board’s approval of the Sub-Advisory Agreement (Kortright Capital Partners, LP) will be available in the Funds’ semi-annual report to shareholders for the fiscal period ending August 31, 2015. With the exception of the Orinda Income Opportunities Fund, the Funds, as series of the Trust, do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment adviser with any other series. The Adviser’s Portfolio Manager Mr. Craig Kirkpatrick, Managing Partner and President of the Adviser, is the portfolio manager responsible for the overall management of the Funds.Mr. Kirkpatrick brings over 25 years of experience in the financial services industry to the Adviser.Prior to co-founding the Adviser in 2010, he was one of the founding partners of Kensington Investment Group, an investment advisory firm specializing in global real estate and infrastructure mutual funds from 1994 to 2009.While at Kensington, Mr. Kirkpatrick served as a member of the firm’s executive committee responsible for overall business strategy, and the investment committee which was responsible for the firm’s investment policy and global portfolio management process.In addition, he was managing director of the Capital Markets Group responsible for the distribution of the firm’s investment products, overseeing marketing and business development.Mr. Kirkpatrick received a Bachelor of Science degree in Finance from the Business School at the University of California, Berkeley in 1984. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 30 Multi-Manager Arrangement The Board has adopted a “multi-manager” arrangement for the Funds.Under this arrangement, the Funds and the Adviser may engage one or more Sub-Advisers to make day-to-day investment decisions for the Funds.The Adviser retains ultimate responsibility (subject to the oversight of the Board) for overseeing the Sub-Advisers and may, at times, recommend to the Board that the Funds: (1)change, add or terminate one or more Sub-Advisers; or (2)materially change a sub-advisory agreement with a Sub-Adviser. Applicable law generally requires the Funds to obtain shareholder approval for most of these types of recommendations, even if the Board approves the proposed action.Under the “multi-manager” arrangement approved by the Board, the Funds and the Adviser have received exemptive relief from the SEC permitting the Adviser (other than as described below) (subject to certain conditions and the Board’s oversight and approval) to change or select new sub-advisers without obtaining shareholder approval.The relief also permits the Adviser to change the terms of agreements with the Sub-Advisers or to continue the employment of a Sub-Adviser after an event that would otherwise cause the automatic termination of services with Board approval, but without shareholder approval.Shareholders must be notified of any sub-adviser changes.The relief also permits the Funds to disclose Sub-Advisers’ fees only in the aggregate in its registration statement. The Sub-Advisers and Porfolio Managers Applicable to the Hedged Equity Fund. The following Sub-Advisers and their portfolio managers set forth below are responsible for the day-to-day portfolio management of the Hedged Equity Fund. Vivaldi Asset Management, LLC (“Vivaldi”), 1622 Willow Road, Suite 101, Northfield, Illinois60093, is an SEC-registered investment advisory firm that provides investment advisory services to an alternative strategy closed-end mutual fund. Mr. Michael Peck, CFA, joined Vivaldi in 2012 and is currently President and Co-Chief Investment Officer.Prior to Vivaldi, Mr. Peck was a Portfolio Manager at Coe Capital Management, a Chicago-based registered investment adviser, from 2010 to February 2012.From 2006 to 2008, Mr. Peck was a Financial Analyst/Risk Manager for Bond Companies.Mr. Peck graduated from Lehigh University with a Bachelor of Science in Accounting.Mr. Peck also holds a Masters in Finance and a Masters in Business Administration (Finance & Real Estate) from DePaul University and is a Chartered Financial Analyst (“CFA”) charterholder. Mr. Scott Hergott joined Vivaldi in January 2013 and currently serves as both the Director of Research and Co-Chief Investment Officer.From 2010 to 2012, Mr. Hergott held both risk management and business development roles at Citadel – specifically the Pioneer Path platform of portfolio managers.Prior to Citadel, from 2003 to 2009, Mr. Hergott was a Portfolio Manager at Iron Partners, LLC, a fund of hedge funds, where he was responsible for sourcing managers and performing investment due-diligence.Mr. Hergott is a graduate from Northeastern Illinois University. Mr. Kyle Mowery joined Vivaldi in 2015 and is currently a portfolio manager to the Hedged Equity Fund.Mr. Mowery is also Managing Partner of GrizzlyRock Capital, LLC (“GrizzlyRock”).Mr. Mowery graduated from the University of Chicago Booth School of Business with a Master of Business Administration degree and from the University of California, Los Angeles with a degree in Economics.Prior to founding GrizzlyRock in 2012, Mr. Mowery served in Leveraged Finance at BMO.Before joining BMO in 2010, Mr. Mowery was an Analyst at McDonnell Investment Management, LLC.Before joining McDonnell Investment Management in 2007, Mr. Mowery was an Analyst at Pacific Alternative Asset Management Company. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 31 Mr. Brian Murphy joined Vivaldi in March 2014 and currently serves as portfolio manager to the Hedged Equity Fund.Mr. Murphy was previously a Director at Voyager Management, LLC, a fund of hedge fund firm, from 2010 to 2014.Mr. Murphy was also a Senior Analyst at Iron Partners, LLC, a fund of hedge fund firm, from 2007 to 2009, where he was responsible for manager sourcing, investment due diligence and portfolio construction.Mr. Murphy graduated from Miami University with a Bachelor of Science in Finance. Brookmont Capital Management, LLC (“Brookmont”), 2000 McKinney Avenue, Suite 1230, Dallas, TX 75201, is an SEC registered investment advisory firm since 2007 that specializes in asset management that focuses on customized portfolio management, dividend-centric equities and fixed income securities.The firm’s clients include individuals and families, registered investment companies, public pension plans, foundations, institutions and registered investment advisors. Mr. Robert Bugg, CFA, serves as a Principal and Chief Investment Officer for Brookmont. Mr. Bugg has 25 years of experience in managing portfolios for individuals, corporations, and foundations.Before he cofounded Brookmont, he served as the Senior Investment Manager for Comerica Bank’s Asset Management Department in Texas.Prior to Comerica, he was Portfolio Manager and Equity Analyst for AmSouth Bank and SunTrust Bank.He serves on Brookmont’s Investment Policy Committee and directs the firm’s asset allocation models.He graduated from Huntingdon College with a Bachelor of Arts in Marketing and History and earned his Master of Business Administration from the University of Alabama and is a Chartered Financial Analyst. William Harris Investors, Inc. (“WHI”), 191 N. Wacker Drive, Suite 1500, Chicago, IL 60606, is an SEC registered investment advisory firm that primarily manages the financial affairs and assets of the Irving B. Harris family and entities controlled, operated or beneficially owned by members of the Harris family.WHI also manages assets for select high net worth individuals, family groups and institutional investors (including foundations and endowments) who are not related to the Harris family.WHI has been in business since the 1960’s, and has operated in its current form as a registered investment advisor since 1987. Mr. Jerome Kahn, Jr. has been with WHI since 1973.He served as President of WHI from 1996 to 2001.He currently serves as a Co-Portfolio Manager for a private fund managed by WHI and is also a member of the investment committee for the WHI Growth Fund.Mr. Kahn received his B.S. degree from the Wharton School of the University of Pennsylvania. Dr. Charles Polsky has been with WHI since 2002.He currently serves as a director of WHI and as Director of Equities and a Senior Vice President of WHI.He is a Co-Portfolio Manager for private funds managed by WHI and is a member of the investment committee of the WHI Growth Fund.Dr. Polsky received his M.D. from the University of Chicago and his B.A. from Yale University.He serves on the University of Chicago Hospitals Visiting Committee and is also on the Board of The Irving Harris Foundation. Mr. Rick Salin, CFA, has been with WHI since 2001.He serves as a Co-Portfolio Manager for a private fund managed by WHI, is also a member of the investment committee for the WHI Growth Fund, and a Senior Equity Analyst.Prior to joining WHI, Mr. Salin worked as a Small Cap Analyst for the Chicago Trust Company and JSS Investments, Inc.He also spent five years at Houlihan Lokey Howard and Zukin, a boutique investment bank.Mr. Salin received his M.B.A. from the University of Chicago Booth School of Business where he graduated with honors and was elected to the Beta Gamma Sigma honor society.He holds a B.B.A. degree from the University of Wisconsin-Madison. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 32 Mr. Bill Tuebo, CFA has been with WHI since 2001.He serves as a Co-Portfolio Manager for a private fund managed by WHI and as a Senior Equity Analyst and is also a member of the investment committee for the WHI Growth Fund.Prior to joining WHI, Mr. Tuebo served as an Equity Analyst at LCM Capital Management and held several operational roles in General Electric Company’s Technical Leadership Program.Mr. Tuebo holds an M.B.A. from Harvard Business School and a B.S. in Industrial Engineering from Northwestern University. Kortright Capital Partners, LP (“Kortright”), 399 Park Avenue, 38th Floor, New York, NY 10022, is an SEC-registered investment advisory firm founded in 2010 that primarily manages pooled investment vehicles.Kortright seeks to generate superior risk adjusted returns with limited market exposure while applying a fundamental research process and an event driven investment framework. Mr. Matthew B. Taylor is the Chief Investment Officer and Co-Managing Partner of Kortright.Prior to forming Kortright and sponsoring a private fund managed by Kortright, Mr. Taylor was a portfolio manager at Barclays where he managed proprietary capital through long/short equity trading and investment strategies.Mr. Taylor is a board member and Vice Chair of Free Arts NYC, a New York non-profit organization, and is a member of the Princeton University New York Capital Campaign Committee.Mr. Taylor graduated magna cum laude with a degree in Economics from Princeton University. Mr. Ty J. Popplewell is Head of Research and Co-Managing Partner of Kortright.Prior to joining Kortright, he was a Vice President at Barclays where he helped manage proprietary capital through long/short equity trading and investment strategies.Mr. Popplewell graduated summa cum laude with a degree in both Finance and Accounting from Texas A&M University. The Sub-Advisers and Portfolio Managers Applicable to the Macro Fund The particular investment strategy primarily employed by each Sub-Adviser is as follows: Sub-Adviser Investment Strategy Crescat Portfolio Management, LLC Kevin Smith Global Macro Vivaldi Asset Management, LLC Michael Peck, Scott Hergott, Jeff O’Brien, Kyle Mowery and Brian Murphy Tactical/Opportunistic Equity Rothschild Investment Corporation Robert Piton and Bart Bonga Relative Value The following Sub-Advisers and their portfolio managers set forth below are responsible for the day-to-day portfolio management of the Macro Fund. Vivaldi Asset Management, LLC (“Vivaldi”), 1622 Willow Road, Suite 101, Northfield, Illinois60093, is an SEC-registered investment advisory firm that provides investment advisory services to an alternative strategy closed-end mutual fund. Mr. Michael Peck, CFA, joined Vivaldi in 2012 and is currently President and Co-Chief Investment Officer.Prior to Vivaldi, Mr. Peck was a Portfolio Manager at Coe Capital Management, a Chicago-based registered investment adviser, from 2010 to February 2012.From 2006 to 2008, Mr. Peck was a Financial Analyst/Risk Manager for Bond Companies.Mr. Peck graduated from Lehigh University with a Bachelor of Science in Accounting.Mr. Peck also holds a Masters in Finance and a Masters in Business Administration (Finance & Real Estate) from DePaul University and is a Chartered Financial Analyst (“CFA”) charterholder. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 33 Mr. Scott Hergott joined Vivaldi in January 2013 and currently serves as both the Director of Research and Co-Chief Investment Officer.From 2010 to 2012, Mr. Hergott held both risk management and business development roles at Citadel – specifically the Pioneer Path platform of portfolio managers.Prior to Citadel, from 2003 to 2009, Mr. Hergott was a Portfolio Manager at Iron Partners, LLC, a fund of hedge funds, where he was responsible for sourcing managers and performing investment due-diligence.Mr. Hergott is a graduate from Northeastern Illinois University. Mr. Jeff O’Brien joined Vivaldi in 2014 and currently serves as portfolio manager to the Macro Fund. Mr. O’Brien is also the Founder and Managing Member of Glenfinnen Capital, LLC (“Glenfinnen”), an SEC-registered investment adviser founded in 2000, and serves as portfolio manager for two merger arbitrage hedge funds managed by Glenfinnen.Mr. O’Brien earned a B.S. in Finance from Indiana University. Mr. Kyle Mowery joined Vivaldi in 2015 and is currently a portfolio manager to the Macro Fund.Mr. Mowery is also Managing Partner of GrizzlyRock Capital, LLC (“GrizzlyRock”).Mr. Mowery graduated from the University of Chicago Booth School of Business with a Master of Business Administration degree and from the University of California, Los Angeles with a degree in Economics.Prior to founding GrizzlyRock in 2012, Mr. Mowery served in Leveraged Finance at BMO.Before joining BMO in 2010, Mr. Mowery was an Analyst at McDonnell Investment Management, LLC.Before joining McDonnell Investment Management in 2007, Mr. Mowery was an Analyst at Pacific Alternative Asset Management Company. Mr. Brian Murphy joined Vivaldi in March 2014 and currently serves as portfolio manager to the Macro Fund.Mr. Murphy was previously a Director at Voyager Management, LLC, a fund of hedge fund firm, from 2010 to 2014.Mr. Murphy was also a Senior Analyst at Iron Partners, LLC, a fund of hedge fund firm, from 2007 to 2009, where he was responsible for manager sourcing, investment due diligence and portfolio construction.Mr. Murphy graduated from Miami University with a Bachelor of Science in Finance. Rothschild Investment Corporation (“Rothschild”), 311 South Wacker Drive, Suite 6500, Chicago, IL 60606, is an SEC registered investment advisory firm providing highly personalized investment advisory services to individuals, high net worth individuals, institutions, corporations, and charitable organizations since 1971. Mr. Robert Piton is a Senior Portfolio Manager at Rothschild.Mr. Piton provides investment advice and constructs portfolios for both individual investors and institutions.His responsibilities include: investment research and analysis, asset valuation, portfolio construction, risk management, and client communication.Mr. Piton is a member of a team of investment professionals and money management specialists within Rothschild that offers an array of services, including long, global, and long-short portfolios utilizing quantitative and qualitative factors in valuing companies.Mr. Piton re-joined Rothschild in 2013 and had previously been with Rothschild from 1994 through 2003. Mr. Bart Bonga is an Executive Vice President at Rothschild.He is also a member of Rothschild’s Executive Committee, which guides the firm in all strategic decisions.Mr. Bonga leads a team of investment professionals and money management specialists within Rothschild.Mr. Bonga’s team offers an array of services including long, global, and long-short portfolios utilizing quantitative and qualitative factors in valuing companies.Mr. Bonga joined Rothschild in 1998. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 34 Crescat Portfolio Management, LLC (“Crescat”), 1560 Broadway, Suite 2270, Denver, CO 80202, is an SEC registered investment advisory firm specializing in providing investment management services to individuals, including high net worth individuals, and pooled investment vehicles since 2000. Kevin Smith, Chief Investment Officer, has served as Chief Investment Officer and portfolio manager for Crescat since 2005.Mr. Smith received his BA in Economics from Stanford University in 1986 and an MBA from the University of Chicago’s Booth School of Business in 1992. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and each portfolio manager’s ownership of securities held in the Funds. Fund Expenses The Funds are responsible for their own operating expenses.However, the Adviser has contractually agreed to waive all or a portion of its management fees and pay Fund expenses in order to limit the Total Annual Fund Operating Expenses (excluding AFFE, taxes, interest expense, dividends on securities sold short and extraordinary expenses) to 2.45% and 2.14% of average daily net assets of the Hedged Equity Fund’s Class A and Class I shares, respectively, through at least June 27, 2016, and to limit the Total Annual Fund Operating Expenses to 2.55% and 2.25% of average daily net assets of the Macro Fund’s Class A and Class I shares, respectively, through at least June 27, 2016.Under applicable law, the fee tables at the beginning of this prospectus are required to include certain expenses (such as AFFE) that are not reflected as direct operating expenses in each Fund’s financial statements.As a result, Total Annual Fund Operating Expenses appear to be higher than the Expense Caps described above.Total Annual Fund Operating Expenses are in addition to Shareholder Fees as disclosed on page 1 and page 8.The following chart illustrates each Fund’s expenses for each class and the effect of the Expense Caps: Hedged Equity Fund Class A Class I Total Annual Fund Operating Expenses (Including Interest Expense and Dividends on Securities Sold Short and AFFE) % % Non-Reimbursable Interest Expense and Dividends % % Non-Reimbursable AFFE % % Total Annual Fund Operating Expenses (Excluding Interest Expense and Dividends on Securities Sold Short and AFFE) % % Macro Fund Class A Class I Total Annual Fund Operating Expenses (Including Interest Expense and Dividends on Securities Sold Short and AFFE) % % Non-Reimbursable Interest Expense and Dividends % % Non-Reimbursable AFFE % % Total Annual Fund Operating Expenses (Excluding Interest Expense and Dividends on Securities Sold Short and AFFE) % % The term of the Funds’ operating expenses limitation agreement is indefinite, and it can only be terminated by the Board.Any waiver in management fees or payment of Fund expenses made by the Adviser may be recouped by the Adviser in subsequent fiscal years if the Adviser so requests.This recoupment may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the Expense Caps.The Adviser may request recoupment for management fee waivers and Fund expense payments made in the prior three fiscal years from the date the fees were waived and expenses were paid.Any such recoupment is contingent upon the subsequent review and approval of the recouped amounts by the Board. Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 35 SHAREHOLDER INFORMATION How to Buy Shares You may purchase shares of the Funds by check, by wire transfer, via electronic funds transfer through the Automated Clearing House (“ACH”) network or through a bank or through one or more brokers authorized by the Funds to receive purchase orders.Please use the appropriate account application when purchasing by mail or wire.If you have any questions or need further information about how to purchase shares of the Funds, you may call a customer service representative of the Funds toll-free at 1-855-467-4632 (855-4ORINDA).The Funds reserve the right to reject any purchase order.For example, a purchase order may be refused if, in the Adviser’s opinion, it is so large that it would disrupt the management of the Funds.Orders may also be rejected from persons believed by the Funds to be “market timers.” All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Funds will not accept payment in cash or money orders.To prevent check fraud, the Funds will not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks or any conditional order or payment. To buy shares of the Funds, complete an account application and send it together with your check for the amount you wish to invest in the Funds to the address below.To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from the Funds’ transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).If your payment is returned for any reason, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent.You may also be responsible for any loss sustained by the Funds. In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Trust’s Anti-Money Laundering Program. As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P. O. Box will not be accepted. Please contact the Transfer Agent at 1-855-467-4632 (855-4ORINDA) if you need additional assistance when completing your account application. If the Transfer Agent does not have a reasonable belief of the identity of an investor, the account application will be rejected or the investor will not be allowed to perform a transaction on the account until such information is received.The Funds may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Shares of the Funds have not been registered for sale outside of the United States.The Trust generally does not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Purchasing Shares by Mail Please complete the account application and mail it with your check, payable to the applicable Orinda Fund, to the Transfer Agent at the following address: Vivaldi Orinda Hedged Equity Fund or Vivaldi Orinda Macro Opportunities Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Table of Contents - Vivaldi Orinda Hedged Equity & Macro Opportunities Prospectus 36 You may not send an account application via overnight delivery to a United States Postal Service post office box.If you wish to use an overnight delivery service, send your account application and check to the Transfer Agent at the following address: Vivaldi Orinda Hedged Equity Fund or Vivaldi Orinda Macro Opportunities Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor
